Title: To Thomas Jefferson from Joseph Hiester, 4 March 1805
From: Hiester, Joseph
To: Jefferson, Thomas


                  
                     Monday after NoonMarch 4th. 1805.
                  
                  Joseph Hiester, about to leave the city of Washington (perhaps forever) having declined a reelection to Congress, And being fully impressed with the Presedints important avocations at this period of the Session, has thought it wrong to intrude a visit on him, at the same time he begs to assure the President, of his highest regard for him, and his administration, and that he in the humble walks of private life will endeavour to magnify & make honorable our present political order of things—
                  He bids the President farewell
               